Title: Wednesday November 1st. 1786.
From: Adams, John Quincy
To: 


       We returned through Boston, to Cambridge. The road from Charlestown was full of carriages coming here, to see the review of the militia of the County, under the command of General Brookes. I found my chamber full of Ladies, who had a view of part of the troops from the windows: there were I believe about 2000 men, composed of the Cadet, and light infantry Company’s, and the independent volunteers, which consist entirely of young gentlemen residing in Boston, the artillery companies of Charlestown and Roxbury, and about 60 companies of militia, from the different Towns in the County. The Governor, Lieutt. Governor, and Council, first went round them, after which, they all march’d by his excellency, who stood on the steps of the Court house door; after dinner they all march’d away except two companies which remained for the protection of the court. They have been here since monday, and stationed themselves in the college hall, and chapel. The Court sat in the afternoon. I went in but a short time before they adjourned, and heard Judge Dana deliver his opinion to the jury, upon a small case: he spoke extremely well.
      